UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of Date of report (date of earliest event reported): July 1, 2008 ESPRE SOLUTIONS, INC. (Exact name of Registrant as specified in its charter) NEVADA 000-51577 68-0576847 (State of incorporation or organization) (Commission file number) (I.R.S. employer identification number) 5700 W. Plano Parkway, Suite 2600 , PlanoTexas 75093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (214) 254-3708 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. On July 1, 2008, the board of directors of Espre Solutions, Inc. (the “Company”)terminated ForresMcGraw as Chief Financial Officer and Treasurer.The Company is in the process of evaluating candidates to fill this position. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ESPRE SOLUTIONS, INC. Date: July 1, 2008 By: /s/ Peter Leighton Name: Peter Leighton Title: President
